Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seregin, US 2021/02360290 A1.

Regarding claim 1, Seregin discloses: a method for decoding a video sequence, the method comprising:
receiving a video bitstream associated with a current picture, wherein when a current subpicture of the current picture (See step 370 of figure 7.), with nuh_layer_id equal to a particular value layerld and subpicture index equal to a particular value subpicldx and sps_subpic_treated_ as _pic_ flag[subPicldx] equal to 1, is a RADL (Random Access Decodable Leading) subpicture ([0259] discloses current subpicture of a current picture, with nuh_layer_id equal to a particular value and subpicture index equal to a particular value subpicIdx, is a RADL subpicture.), reference picture list 0 or reference picture list 1 associated with the current subpicture is mandatorily required to contain no active entry corresponding to a picture ([0259] further discloses, for aforementioned RADL subpictures,  for which a value of nuh_layer_id may or may not be equal to layerld containing a RASL subpicture with the subpicture index equal to subpicldx ([0260] discloses there shall be no picture in either reference list having a layer_id equal to layerID and containing a RASL subpicture with subpicture index equal to subpicIdx.) or a RASL (Random Access Skipped Leading) picture for which the value of nuh_layer_id is not equal to the layerld and a value of sps_num_subpics_minus1 is equal to 0 ([0257] discloses that when a current picture is a RADL picture, there shall be no RASL pictures in the candidate list.  The two preceding conditions of the claim encompass RASL pictures, taken together, i.e. RASL subpictures having same or different nuh_layer_id as current RADL, and RASL pictures not having different layerId and having no subpicture divisions.) or a picture that precedes an associated IRAP (Intra Random Access Point) picture in decoding order ([0258] discloses that there shall be no picture in either reference picture list 0 or reference picture list 1 that precedes an associates IRAP subpicture in decoding order.); and
decoding the current subpicture utilizing information comprising the active entries in the reference picture list 0 or the reference picture list 1 ([0307] discloses a decoding step of a current block (or subpicture) using intra- or inter- prediction modes, as the case may be, to calculate a prediction block for the current block.  In the case of inter-prediction according to the above cited section, this would involve using the reference picture list 0 or 1.).

Regarding claim 2, Seregin discloses: an apparatus for decoding a video sequence, the apparatus comprising one or more electronic circuits or processors arranged to (Video decoder 300 of figure 4 is a schematic decoding apparatus according to the invention.  See [0015].):
receive a video bitstream associated with a current picture (See step 370 of figure 7.), wherein when a current subpicture of the current picture, with nuh_layer_id equal to a particular value layerld and subpicture index equal to a particular value subpicldx and sps_subpic_treated_as_pic_ flag[subPicldx] equal to 1, is a RADL (Random Access Decodable Leading) subpicture ([0259] discloses current subpicture of a current picture, with nuh_layer_id equal to a particular value and subpicture index equal to a particular value subpicIdx, is a RADL subpicture), reference picture list 0 or reference picture list 1 associated with the current subpicture is mandatorily required to contain no active entry corresponding to a picture ([0259] further discloses, for aforementioned RADL subpictures, that there shall be no active entry in RefPicList[0] or RefPicList[1] that is any of the following:) for which a value of nuh_layer_id may or may not be equal to layerld containing a RASL subpicture with the subpicture index equal to subpicldx ([0260] discloses there shall be no picture in either reference list having a layer_id equal to layerID and containing a RASL subpicture with subpicture index equal to subpicIdx.) or a RASL (Random Access Skipped Leading) picture for which the value of nuh_layer_id is not equal to the layerld and a value of sps_num_subpics_minus1 is equal to 0 ([0257] discloses that when a current picture is a RADL picture, there shall be no RASL pictures in the candidate list.  The two preceding conditions of the claim encompass RASL pictures, taken together, i.e. RASL subpictures having same or different nuh_layer_id as current RADL, and RASL pictures not having different layerId and having no subpicture divisions.) or a picture that precedes an associated IRAP (Intra Random Access Point) picture in decoding order ([0258] discloses that there shall be no picture in either reference picture list 0 or reference picture list 1 that precedes an associated IRAP subpicture in decoding order.); and
decode the current subpicture utilizing information comprising the active entries in the reference picture list 0 or the reference picture list 1 ([0307] discloses a decoding step of a current block (or subpicture) using intra- or inter- prediction modes, as the case may be, to calculate a prediction block for the current block.  In the case of inter-prediction according to the above cited section, this would involve using the reference picture list 0 or 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/              Examiner, Art Unit 2425